
	
		III
		111th CONGRESS
		2d Session
		S. RES. 494
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Ms. Landrieu (for
			 herself and Mr. Wicker) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Ida B. Wells for her activism in
		  the civil rights and women’s rights movements and for her influential and
		  inspirational leadership.
	
	
		Whereas, Ida B. Wells was born on July 16 1862, and died
			 March 25, 1931;
		Whereas in 1884, Ida B. Wells refused to give up her seat
			 on a Chesapeake and Ohio Railroad Company train because of her skin
			 color;
		Whereas in 1889, Ida B. Wells became co-owner and editor
			 of Free Speech and Headlight, an anti-segregationist newspaper
			 based in Memphis, Tennessee that published articles about racial
			 injustice;
		Whereas Ida B. Wells conducted investigative journalism
			 about the practice of lynching, printing many articles in an effort to combat
			 this practice;
		Whereas Ida B. Wells worked with Frederick Douglass and
			 other Black leaders in organizing a boycott of the 1893 World's Columbian
			 Exposition in Chicago;
		Whereas in 1893, Ida B. Wells began working with the
			 Chicago Conservator, the oldest African-American newspaper in
			 the city;
		Whereas Ida B. Wells formed the Women's Era Club, the
			 first civic organization for African-American women which later became the Ida
			 B. Wells Club in honor of its founder;
		Whereas Ida B. Wells traveled throughout the British Isles
			 and the United States teaching and giving speeches to bring awareness to the
			 lynching problems in America,
		Whereas Ida B. Wells settled in Chicago and worked to
			 improve conditions for the rapidly growing African-American population
			 there;
		Whereas on February 1, 1990, the United States Postal
			 Service issued a 25-cent postage stamp in honor of Ida B. Wells: Now therefore,
			 be it
		
	
		That the Senate—
			(1)commends the life
			 of Ida B. Wells and her success as an African-American activist and business
			 woman;
			(2)recognizes the
			 many efforts Ida B. Wells made in advancing the interests of African-Americans
			 in the fight for equality; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display in the hearing room of the Senate Committee on Small
			 Business and Entrepreneurship.
			
